Citation Nr: 9930379	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  96-45 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for heart disease, 
including unstable angina, secondary to service-connected 
post traumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 30 percent for 
PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had active service from May 1958 to April 1961, 
from December 1961 to September 1973, and from February 1974 
to July 1979.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, which 
denied the veteran's claim of entitlement to an increased 
evaluation for PTSD, and from a rating action from the RO in 
Boise, Idaho, which denied the veteran's claim of entitlement 
to service connection for heart disease, secondary to the 
veteran's service-connected PTSD.

Service connection for PTSD was granted in a September 1995 
rating decision, and a 30 percent evaluation was initially 
assigned.  The veteran then appealed this initial evaluation.  
This 30 percent disability rating remains in effect and is 
the subject of this appeal.  See AB v. Brown, 6 Vet. App. 35 
(1993).

With respect to the veteran's claim for an increased 
evaluation for PTSD, the Board points out that the veteran 
has repeatedly indicated that he would not return to the 
United States.  The record also shows that the veteran failed 
to report for every VA examination scheduled in connection 
with his claim for an increased evaluation, as he was out of 
the country.  Clearly, the veteran is not available for 
further examination, and the record cannot be further 
developed in this manner.  Given that the RO has obtained the 
VA outpatient treatment records identified by the veteran and 
has also obtained the veteran's Social Security 
Administration (SSA) records, the Board will now consider the 
veteran's appeal as to this issue on the evidence currently 
of record.



FINDINGS OF FACT

1.  Competent medical evidence showing that the veteran's 
heart disease, including unstable angina, is proximately due 
to, results from, or is aggravated by the veteran's service-
connected PTSD has not been presented.

2.  All available evidence as to the veteran's claim of 
entitlement to an increased evaluation for PTSD has been 
obtained by the RO.

3.  The veteran is chronically impaired by his PTSD.  He has 
no friends and little contact with family members, and he is 
unemployed.  His most recent Global Assessment of Functioning 
Scale (GAF) scores were between 40 and 55.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for heart 
disease, including unstable angina, secondary to the 
veteran's service-connected PTSD, is not well grounded.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991).

2.  The schedular criteria for a 100 percent evaluation for 
the veteran's PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, § 4.132, Diagnostic Code 9411 
(1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law, Regulations, and Criteria

As to the veteran's secondary service connection claim, a 
veteran claiming entitlement to VA benefits has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  38 
U.S.C.A. §  5107(a).  A well grounded claim is a plausible 
claim, capable of substantiation.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  A well grounded claim requires 
more than allegations that the veteran's service, or an 
incident which occurred therein, resulted in injury, illness, 
or death.  The veteran must submit supporting evidence that 
would justify the belief that the claim is a plausible one.  
See Tirpak, 2 Vet. App. at 609.  Where a claim is not well 
grounded, VA does not have a statutory duty to assist the 
veteran further in the development of his claim.  38 U.S.C.A. 
§  5107(a); see also Morton v. West, 12 Vet. App. 477 (1999).

The United States Court of Appeals for Veterans Claims (known 
as the U.S. Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, Court) has held that the three elements of a 
well grounded claim for service connection are: 1) evidence 
of a current disability as provided by a medical diagnosis; 
2) evidence of incurrence or aggravation of a disease or 
injury in service, as provided by either lay or medical 
evidence; and 3) a nexus, or link, between the service 
related disease or injury and the current disability, as 
provided by competent medical evidence.  Caluza v. Brown, 7 
Vet. App. 498, 506 (1994).

The quality and quantity of evidence required to meet the 
statutory burden for establishing a well grounded claim 
depends upon the issue presented by the claim.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.   38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304 (1998).  Further, 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (1998).

Where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability, the veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

As to the veteran's claim of entitlement to an increased 
evaluation, disability ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
attributable to specific injuries.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  In evaluating the severity 
of a particular disability, it is essential to consider its 
history.  38 C.F.R. §§ 4.1, 4.2 (1998).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. Part 4, § 4.7 (1998).

In this instance, Diagnostic Code 9411 (PTSD) currently 
provides for a 50 percent evaluation where there is evidence 
of occupational and social impairment with reduced 
reliability and productivity.  A 70 percent evaluation is 
warranted where there is evidence of occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.  A 
100 percent evaluation, the maximum allowed, is warranted 
where there is total occupational and social impairment.

However, where a law or regulation changes during the 
pendency of an appeal, the criteria most favorable to the 
veteran apply, absent congressional intent to the contrary.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  As 
such, the veteran's PTSD must be evaluated under both sets of 
criteria, with the more advantageous one utilized.  Id.

In effect, therefore, prior to November 7, 1996, Diagnostic 
Code 9411 provided for a 50 percent evaluation where the 
veteran's ability to establish or maintain effective or 
favorable relationships with people was considerably impaired 
or where there was considerable industrial impairment.  A 70 
percent evaluation was warranted where the veteran's ability 
to establish and maintain effective or favorable 
relationships with people was severely impaired or where 
there was severe impairment in the ability to obtain or 
retain employment.  A 100 percent evaluation was warranted 
where the veteran's attitudes of all contacts except the most 
intimate were so adversely affected as to result in virtual 
isolation in the community, or the veteran was demonstrably 
unable to obtain or retain employment.  Also listed as 
criteria within the 100 percent evaluation was explosions of 
aggressive energy resulting in profound retreat from mature 
behavior.

II.  Factual Background

As to the veteran's claim of secondary service connection, 
the veteran submitted copies of various medical pamphlets and 
articles, which address stress as a risk factor in connection 
with coronary artery disease (or heart disease) and other 
physical and psychological difficulties.  Primarily, these 
articles reflect findings that stress affects the whole 
person and can lead to major illness.  One article references 
PTSD within the definitional context of stress and notes that 
PTSD is the response of an otherwise normal person to an 
unusual and highly traumatic situation.

VA outpatient treatment records dated from November 1995 to 
April 1996 indicate that the veteran was hospitalized for 
unstable angina in November 1995.  At that time, it was noted 
that the veteran had undergone a coronary artery bypass graft 
two months before, in September.  It was also noted under a 
review of systems that the veteran had nightmares as part of 
his PTSD.  There was no further discussion of the veteran's 
PTSD and no comment as to the cause of the veteran's unstable 
angina, including its relationship, if any, to the veteran's 
PTSD.  Follow-up entries document the veteran's complaints of 
chest pain on exertion, chest tightness, and shortness of 
breath.  There was no discussion of the veteran's PTSD in 
relation to his coronary artery disease or to these symptoms.  
An April 1996 entry reflects the veteran's continued 
complaints of chest pain unlike his previous angina, which 
seemed more related to deep breathing.  The veteran stated 
that it occurred mainly with anger and anxiety and whenever 
he tried to work as a truck driver.  It was noted that the 
veteran's chest pain appeared related to anxiety, but it was 
also noted that he had a significant cardiac history.  If the 
veteran's chest pain continued, it was suggested that he be 
sent for catheterization.

A May 1996 letter from Dr. D., a VA physician, indicates that 
the veteran had a significant history of cardiac disease and 
that he continued to have angina.  This letter also reflects 
the veteran's repeated reports of chest pain that occurred 
while the veteran was driving trucks or doing other strenuous 
activities.  The physician stated that although the veteran's 
chest pain might not be cardiac in nature, given the 
veteran's past history, it was safest to avoid activities 
which resulted in chest pain.

A June 1996 VA entry reflects the veteran's complaints of 
pain from time to time and some fatigue.  The veteran stated 
that he could go days without pain.  It was not related to 
exertion, but just thinking about something could set him 
off.  The veteran also reported that it was worse with 
movement and lifting.  He had a tingling sensation and some 
dizziness.  It was noted that the veteran might have to go to 
jail for a year.  The veteran was continued on his medication 
for coronary artery disease and for depression.

The veteran's SSA records indicate that the veteran was found 
to be disabled due to anxiety-related disorders and 
personality disorders.  He was not found to be disabled due 
to chronic ischemic heart disease with angina.  These records 
also contain copies of the veteran's VA treatment records 
dated in September 1995, at which time he was diagnosed with 
unstable angina and coronary artery disease and underwent an 
urgent coronary artery bypass graft.  It was noted at that 
time that the veteran had "Vietnam syndrome."  It was also 
noted that the veteran's father had died of coronary artery 
disease, that his mother had a history of multiple myocardial 
infarctions, and that his sister had undergone bypass 
surgery.  The veteran's social history was significant for 
his having been a truck driver and for smoking approximately 
five cigars a week.  There was no discussion as to the 
relationship, if any, between the veteran's "Vietnam 
syndrome" and his unstable angina and coronary artery 
disease.  Additional follow-up records dated in November 1995 
reference the veteran's PTSD historically but offer no 
opinion relating his unstable angina and coronary artery 
disease to his PTSD.

As to the veteran's claim for an increased evaluation for 
PTSD, an April 1994 VA clinical case review indicates that 
the veteran was then employed part-time.  It also reflects 
the veteran's reports of irritability, tension, a trembling 
sensation, difficulty concentrating and remembering recent 
events, and periods of depression where he felt all alone and 
had low energy.  It was noted that the veteran had been 
married three times.  Currently, he had a girlfriend but no 
other significant relationships.  The veteran stated that he 
was currently in a PTSD group.  He had traumatic memories and 
nightmares related to his Vietnam experiences.  When he had 
these memories, the veteran became anxious, irritable, and 
short-fused, as well as depressed and tearful.  The veteran 
did not indicate a thought disorder or thoughts of suicide or 
homicide.  His judgment appeared to be good, and his memory 
as to remote events was intact.  The veteran had some 
difficulty with recent memory and with concentration.  It was 
recommended that the veteran attend group therapy and ongoing 
individual supportive therapy.

VA treatment records dated from August to September 1994 show 
that the veteran actively participated in his PTSD group.

A February 1995 VA PTSD examination reflects the veteran's 
thought that Vietnam pretty much ruined his life.  The 
veteran stated that he was seriously underemployed and had 
only worked about 40 days in the last year.  He got by on his 
Army pension and property inherited from his family.  The 
veteran stated that at one time he drank heavily, but 
currently he had cut back.  He reported a history of being 
very violent when drinking.  It was noted that the veteran 
was currently living alone and that he was not working.  It 
was also noted that he attended a PTSD group but that he 
tended to isolate himself.  The veteran stated that he was 
not really very close to anyone.  He also stated that he had 
no leisurely interests and that he had difficulty relaxing.  
It was noted that the veteran had spent time in jail.  The 
examiner's assessment found that the veteran was unable to 
find any pleasure in life.  He felt very different from 
everybody else and was not able to trust people and let them 
get close.  The veteran continued to get angry and was 
sometimes violent.  The veteran also continued to have 
trouble concentrating.  He was hypervigilant and had trouble 
relaxing.

A March 1995 VA PTSD examination reflects the veteran's 
vocational history, noting that the veteran had had many 
different jobs since service, none of which lasted long due 
to his serious inability to relate and get along with people.  
The veteran stated that the job that had lasted the longest 
was truck driving, and that was because he was by himself.  
Currently, the veteran was unemployed.  As to the veteran's 
social and family life, it was noted that he was very 
dysfunctional.  It was also noted that the veteran 
experienced loss of interest and avoidance.  The veteran was 
hypervigilant and hyperalert.  The veteran's past arrests for 
gun possession and for fighting were noted.  The veteran 
stated that he felt more secure in jail than at home.  He 
reported problems with concentration but felt that his 
biggest problem was his intense anger and rage and his 
inability to relate to people.  For these reasons, the 
veteran avoided contact with people, in order to prevent 
dangerous situations.  Objectively, the examiner found the 
veteran somewhat disheveled.  He appeared absent-minded and 
preoccupied.  His facial expression was one of anguish and 
depression.  The veteran showed some evidence of psychomotor 
retardation.  His mood was depressed, and his affect was 
constricted.  No thought disorder was present.

VA treatment records dated in January and May 1996 indicate 
that the veteran participated in individual therapy for his 
PTSD.  It was noted that the veteran was extremely 
hypervigilant, over cautious, tense, and unable to relax.

A May 1996 letter from the veteran's VA social worker 
indicates that the veteran continued to manifest marked 
psychosocial ramifications from his military experiences.  
These manifestations included flashbacks, nightmares, 
irritability, a proclivity to acting out behavior, daily 
rumination, avoidance and suppression of emotional feeling, 
depression, interpersonal difficulties, and difficulty in 
constructively communicating for stress relief.  
Additionally, it was noted that the veteran had no friends 
and that he was unemployed.  The veteran appeared chronically 
impaired, and his prognosis was poor.  His GAF score was 
around 40.

The veteran's SSA records include a 1996 functional capacity 
assessment, which found that the veteran avoided social 
interactions and had some difficulty dealing with others on 
the job.  There was no indication of cognitive limitations, 
and the veteran was found to be able to understand and follow 
instructions.  He did, however, have difficulties with 
prolonged concentration, and it was noted that this might 
interfere with his ability to carry out complex job 
instructions.  The veteran was found to be socially avoidant, 
having difficulties interacting with the general public.  The 
veteran stated that he had had problems dealing with 
supervisors and co-workers.  He did best in jobs where he was 
more or less isolated from others.  It was noted that the 
veteran had a good thinking process but that he also had some 
paranoid thoughts.  His concentration was somewhat reduced.

The veteran's SSA records also include a May 1996 mental 
status evaluation.  This evaluation reflects the veteran's 
three failed marriages.  The veteran stated that he had 
periodic contact with his eldest daughter, but he did not 
know where his other children were.  He had gotten custody of 
his children, but they had been taken away because he had 
been abusive.  The veteran was last employed in 1994.  He 
also stated that he had been arrested about 10 times, for 
assault and for weapons violations.  He had spent some time 
in jail.  The veteran reported his participation in a PTSD 
group and his individual therapy.  Currently, for his leisure 
activities, the veteran stated that he watched television and 
took walks, as ordered by his heart doctor.  The veteran had 
at one time belonged to The American Legion, the Veterans of 
Foreign Wars, and the Lions Club, but he no longer attended.  
The veteran was cooperative during the evaluation but at 
times had difficulty concentrating.  He reported no visual or 
auditory hallucinations.  The veteran was oriented to person, 
place, and time but had poor immediate recall and very poor 
recent recall.  It was noted that the veteran did not show 
signs of psychoses or hallucinations, but he did have some 
paranoid thinking.  His concentration level was somewhat 
reduced.  It appeared that the veteran needed to have 
continued involvement with mental health care in relation to 
his PTSD.  The Axis I diagnoses were dysthymic disorder and 
post-traumatic stress disorder; the Axis II diagnosis was 
personality disorder.  The GAF was noted to be 55.  

Two lay statements from acquaintances of the veteran indicate 
that the veteran was a very angry man, who drank heavily at 
times in the past.  The veteran got into a lot of fights with 
strangers, family, and friends.  His family could not get 
along with him, and he had a hard time holding his temper.  
The veteran had a real problem making any rational or logical 
decisions.

III.  Application and Analysis

With respect to the veteran's claim of entitlement to service 
connection for heart disease, including unstable angina, 
secondary to his service-connected PTSD, the Board recognizes 
the veteran's contentions that he is so entitled.  The Board 
also acknowledges the copies of various medical pamphlets and 
articles submitted by the veteran in support of this claim.  
However, the Board must adhere to established laws and 
regulations in its determinations.  As such, the veteran's 
appeal as to this issue must be denied, as it is not well 
grounded.

Specifically, there is no competent medical evidence of 
record showing that the veteran's post-service coronary 
artery disease and unstable angina are proximately due to or 
result from his service-connected PTSD.  See 38 C.F.R. 
§ 3.310(a).  Such competent medical evidence is necessary for 
a well grounded claim of entitlement to service connection, 
including secondary service connection.  See Caluza v. Brown, 
supra.  Admittedly, the veteran has proffered his own 
assertions as to a causal relationship between his coronary 
artery disease and unstable angina and his PTSD, but lay 
assertions as to medical diagnosis and causation are 
inadequate to well ground a claim.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Nothing in the record 
indicates that the veteran possesses the expertise necessary 
to render such an opinion.  Id.  Where the determinative 
issue involves medical causation or medical diagnosis, 
competent medical evidence is required.  See Grottveit v. 
Brown, supra.

The copies of various medical pamphlets and articles 
submitted by the veteran in support of his claim, at most, 
indicate that stress is a risk factor as to developing major 
illness, including coronary artery disease, but it is not the 
only risk factor.  Further, this information offers nothing 
in the way of evidentiary support for the veteran's claim as 
to the veteran specifically.  Indeed, as to PTSD, the Board 
notes that this disorder was simply recognized as stress 
definitionally.  There was no discussion as to the interplay, 
if any, between PTSD and coronary artery disease and unstable 
angina specifically.

As to the veteran's VA treatment records, while clearly the 
veteran continued to complain of chest pain after he was 
diagnosed with unstable angina and coronary artery disease 
and reported it in relation to anger, anxiety, and driving 
his truck, no medical opinion was ever expressed as to a 
causal relationship between his PTSD and this symptomatology.  
No diagnosis was ever recorded.  Rather, it was noted that 
the veteran's chest pain appeared related to anxiety, but it 
was also noted by the same physician that the veteran had a 
significant cardiac history.  Further, it was indicated in 
the May 1996 letter from a VA physician that the veteran had 
experienced this chest pain while driving his truck and doing 
other strenuous activities.  While this pain might not have 
been cardiac in nature, the veteran was told, given his 
cardiac history, to avoid such activities.

As to the veteran's SSA records, while they reference the 
veteran's "Vietnam syndrome," they do not contain any 
discussion as to a causal relationship between this syndrome 
and the veteran's unstable angina and coronary artery 
disease.  Instead, it was noted that the veteran's father had 
died of coronary artery disease, that his mother had a 
history of multiple myocardial infarctions, and that his 
sister had undergone bypass surgery.  Also, the veteran's 
social history was significant for his having been a truck 
driver and for smoking approximately five cigars a week.  

In light of the above discussion, therefore, absent competent 
medical evidence of a nexus, or link, between the veteran's 
service-connected PTSD and his heart disease, including 
unstable angina, the veteran has not presented a well 
grounded claim of entitlement to secondary service 
connection.  See Caluza v. Brown, supra.  In effect, there is 
no competent medical evidence of record that the veteran's 
PTSD either proximately caused or resulted in the veteran's 
heart disease, including unstable angina.  See 38 C.F.R. 
§ 3.310(a).  The Board also finds, again in light of the 
above discussion, that there is no competent medical of 
record suggesting or indicating that the veteran's 
nonservice-connected heart disease, including unstable 
angina, has been aggravated by the veteran's service-
connected PTSD.  See Allen v. Brown, supra.  

Absent a well grounded claim, application of the rule 
regarding benefit of reasonable doubt is not required.  
38 U.S.C.A. § 5107(b) (West 1991).

The Board notes that the veteran was put on notice as to the 
evidence required to support his claim as to this issue in 
the April 1996 rating decision and in the August 1996 
statement of the case, as he was informed of the need for 
evidence of a causal nexus.  Additionally, the Board notes 
that the veteran has not provided any indication of the 
existence of additional evidence that would make this claim 
well grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, the 
RO obtained the VA treatment records identified by the 
veteran.  The RO also obtained the veteran's SSA records.

With respect to the veteran's claim for an increased 
evaluation for PTSD, upon review of the pertinent clinical 
evidence of record, the Board finds that a 100 percent 
disability rating, the maximum allowed, is warranted for the 
veteran's PTSD under the schedular criteria in effect prior 
to November 7, 1996.

Initially, the Board notes that the schedular criteria in 
effect prior to November 7, 1996, is the more advantageous to 
the veteran in this instance.  Specifically, Diagnostic Code 
9411, as then written, provided for a 100 percent disability 
rating where it was shown that the veteran's attitudes of all 
contacts were so adversely affected as to result in virtual 
isolation in the community, where explosions of aggressive 
energy resulted in profound retreat from mature behavior, and 
where it was shown that the veteran was demonstrably unable 
to obtain or retain employment.

As discussed above, both the clinical and non-clinical 
evidence of record show that the veteran is isolated from the 
community, that he has what can be termed explosions of 
aggressive energy resulting in profound retreat from mature 
behavior, and that he has been consistently either 
underemployed (unable to retain a job) or unemployed.  
Specifically, the veteran was found to be very dysfunctional 
as to his social and family life.  He was socially isolated, 
living alone and having little contact with his children.  
Indeed, he did not even know where two of his children were, 
having lost custody of them, as he had been abusive.  He 
reported no other significant relationships, except for a 
girlfriend in April 1994.  The veteran no longer attended 
functions at The American Legion or the Veterans of Foreign 
Wars or the Lions Club.  He was also socially avoidant and 
had trouble getting along with co-workers.  Further, the 
record contains repeated references to the veteran's violent 
behavior and his many fights with strangers and family.  
Clearly, such actions represent a profound retreat from 
mature behavior, particularly in light of the veteran's many 
arrests for assault and for weapons violations.  Moreover, 
the record suggests that the veteran has been unemployed 
since 1994.  He had problems dealing with supervisors and co-
workers.

In comparison, Diagnostic Code 9411, as now written, requires 
total occupational and social impairment, due to an extensive 
list of symptomatology, including gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; and memory loss.  In this regard, the record is less 
consistent as to the clinically documented symptomatology of 
the veteran's PTSD, arguably warranting the assignment of a 
disability rating less than 100 percent.

In effect, Diagnostic Code 9411, prior to November 7, 1996, 
allowed for a 100 percent disability rating where the 
veteran's attitudes of all contacts except the most intimate 
were so adversely affected as to result in virtual isolation, 
or where there was evidence of explosions of aggressive 
energy resulting in profound retreat from mature behavior, or 
where the veteran was demonstrably unable to obtain or retain 
employment.  As currently written, Diagnostic Code 9411 
requires both total occupational and social impairment, 
manifested by one or more of a listed set of symptomatology.  
Here, the disjunctive criteria are more favorable to the 
veteran than the conjunctive.

Therefore, in light of the above, the Board finds that the 
veteran's PTSD, as manifested currently, warrants a 100 
percent evaluation.



ORDER

Entitlement to service connection for heart disease, 
including unstable angina, secondary to the veteran's 
service-connected PTSD, is denied.

A 100 percent evaluation is granted for the veteran's PTSD, 
subject to the applicable provisions pertinent to the 
disbursement of monetary funds.





		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

